Citation Nr: 0204919	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-49 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.J.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from December 1950 to December 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 1996 and later 
by the Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).   


FINDINGS OF FACT

1.  A psychiatric disorder was not present in service, and a 
psychosis was not manifested within a year after the 
veteran's discharge from active duty.

2.  The veteran was not involved in combat during service.

3.  The existence of an in-service stressor is not 
corroborated by service records or other credible evidence.  

4.  The diagnosis of PTSD is not supported by credible 
evidence of an in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder as the result 
of traumatic incidents during his active duty service. 

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  Discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claim and what evidence was of 
record, and complied with the VA's notification requirements.  
In particular, the RO wrote to the veteran and advised him of 
the type of information necessary for confirmation of his 
claimed stressors.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The veteran had a hearing.  All relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains the veteran's available service medical 
and personnel records.  Post-service treatment records have 
also been obtained.  The RO attempted to verify the veteran's 
claimed stressors.  

The veteran has been afforded examinations by the VA to 
assess the nature and etiology of his disabilities.  With 
regard to the adequacy of the examinations, the Board notes 
that the examination reports reflect that the examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted examinations, and offered 
appropriate assessments and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional evidence which exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of such disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened and before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective March 7, 1997).  
If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).  [The Board notes that 
38 C.F.R. § 3.304(f) was again amended effective March 7, 
2002; however, the changes pertain primarily to claims 
involving personal assaults.  The veteran's contentions do 
not involve a personal assault.]  

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  Therefore, the Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have changed 
from an objective ("would evoke ... in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger post-traumatic stress disorder, to a subjective 
standard.  The criteria now require exposure to a traumatic 
event and response involving intense fear, helplessness, or 
horror.  The question of whether a claimed stressor was 
severe enough to cause PTSD in a particular individual is now 
a clinical determination for the examining mental health 
professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

III.  Background Information

The veteran's DD 214 shows that he served in the United 
States Army from December 1950 to December 1953.  His most 
significant duty assignment was with a transportation truck 
battalion.  His awards included the Merit Unit Commendation, 
the Korean Service Medal with three bronze service stars, and 
the United Nations Service Medal.  It was specifically noted 
that he had no wounds received as a result of action with 
enemy forces.  The reason for discharge was for code AR 615-
365.  

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  There are also no 
references to any wounds received during combat.  A service 
medical record dated in November 1952 shows that the veteran 
reported complaints of back pain after having fallen on a can 
while in Korea.  

The report of a medical examination conducted for the purpose 
of the veteran's release from active duty in December 1953 
shows that psychiatric evaluation was normal.  

The veteran filed an original claim for disability 
compensation in September 1954, but the only disability which 
he mentioned at that time was physical rather than mental.  
The veteran did not raise a claim for service connection for 
a psychiatric disorder until a statement in support of claim, 
dated in September 1995, in which he reported having PTSD.  

In a post-traumatic stress disorder questionnaire completed 
by the veteran in March 1996, he reported that his stressors 
involved dead babies and people, but he could not fully 
remember.  

In April 1996, the National Personnel Records Center reported 
that other than the veteran's DD 214, no other records were 
available.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in April 1996 shows that the examiner 
reviewed the veteran's claims file and examined the veteran.  
The veteran reported that while in Korea some soldiers killed 
themselves in order for their parents to collect insurance.  
He said that he also recalled seeing a baby in a hole where 
people went to the bathroom.  He brought rations to the baby, 
but by the time he got there the baby had died.  He also 
reported that a woman he was with was shot in the head as 
deserters ran through the village spraying bullets.  Finally, 
he said that he accidentally stepped on a 15 year old boy who 
was a North Korean solder, and then shot him.  Following 
examination, the diagnosis was post-traumatic stress 
disorder.  

The report of a social and industrial survey conducted by the 
VA in April 1996 contains similar information.  The report 
notes that the veteran stated that while in Korea he was 
subjected to firefights, three of which he remembers, and 
that he was subjected to much mortar and artillery fire, at 
least two or three times weekly.  He also reported seeing 
Americans killed or wounded by mines.  He further reported 
that on one occasion he was working on a tank and a mortar 
shell landed near by and he was blown off the tank and fell 
on his back.  The veteran stated at the end of the interview 
that during his tour of duty he witnessed approximately 20 or 
more Americans get killed, six of which were suicides.  He 
also reported seeing another 25 to 30 Americans get wounded.  
Following the interview, the social worker concluded that it 
appeared that the veteran was suffering from post-traumatic 
stress disorder symptoms.  

In a statement in support of claim dated in November 1996, 
the veteran reported that he had been assigned to the 101st 
Infantry Division, and should have received the Combat 
Infantryman Badge and the Purple heart.  In his appeal 
statement of November 1996, the veteran asserted that his 
receipt of three bronze service stars should make him 
eligible for the benefit of doubt doctrine extended to a 
combat veteran.  He further stated that the reason for 
discharge listed on his DD 214 was the code for shell shock.  

In February 1997, the National Personnel Records Center 
indicated that no additional records such as duty assignments 
were located, and that they may have been destroyed by fire.  

A decision review officer conference report dated in January 
1998 shows that the veteran opted for such a conference 
rather than having a scheduled hearing.  During the 
conference, the veteran reported that his buddies who had 
committed suicide were named Albert Meserly and Carl Flesner.  
He said that the incident in which he shot a 15 year old 
enemy solder had not been reported.  He said that the 
incident in which a woman had died had been investigated by 
CID, but he had not been interviewed.  He identified two 
units that he was assigned to as being the 506th Infantry 
Regiment, and the 107th Ordinance/MM company.  The veteran 
also submitted a home video regarding the Korean War during 
the conference.  

In January 1998, the National Personnel Records Center 
reported that the veteran's separation code indicated 
separation for convenience of government - expiration of term 
of service.  

In February 1998, the RO wrote to the United States Army 
Service Center for Research of Unit Records (USASCRUR) and 
requested verification of the suicides of the two individuals 
named by the veteran.  In July 1998, the USASCRUR reported 
that the available U.S. Army Korean War casualty data did not 
list the names reported by the veteran.  It was noted that 
morning reports could be ordered from the NPRC, and should be 
requested for a three month period and the request should 
include relevant unit designations at the company and 
battalion levels.  

In November 1998, the RO wrote to the veteran and requested 
that he provide information for use in obtaining morning 
reports, including the location and approximate dates of the 
deaths of the two individuals named by the veteran, and the 
specific unit assignments.  In a statement in support of 
claim, the veteran reported that he heard about Albert 
Meserly's death while in Korea.  He also stated that he did 
not hear about Carl Fleshner's death until he left the "107 
Ord" in 1952 or 1953.  

VA outpatient mental health clinic records show that the 
veteran's diagnoses have included post-traumatic stress 
disorder.  For example, a VA psychiatry record dated in 
October 1998 shows that the veteran was referred after being 
seen in the emergency room and reporting post-traumatic 
stress disorder symptoms and suicidal remarks.  He reported 
that he was hospitalized for shell shock during service after 
returning from Korea.  The diagnoses included post-traumatic 
stress disorder related to Korean combat.  

The veteran testified in support of his claim during a 
hearing held at the RO in July 2000.  He reported that he 
served with an infantry unit in Korea, and that he was 
injured when he was blown off a tank by a mortar or artillery 
shell.  The veteran stated that he made movies while in Korea 
and had previously turned them in to the VA.  He said that he 
could not recall any additional information about the people 
who had committed suicide, except that one was from Michigan 
and the other was from Virginia.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in July 2001 shows that the diagnostic 
impressions included post-traumatic stress disorder related 
to Korean War Era combat by history.  

IV.  Analysis

The veteran's service medical records are completely negative 
for complaints or diagnosis of a psychiatric disorder.  The 
earliest diagnosis of a psychiatric disorder was many years 
after the veteran's separation from service.  There is no 
medical evidence linking any current diagnosis (other than 
post-traumatic stress disorder) to service.  The Board also 
notes that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, the Board finds that a psychiatric 
disorder was not present during service, and a psychosis was 
not manifest within a year after the veteran's separation 
from service (so as to permit application of chronic disorder 
presumptions afforded for psychoses).

Regarding the veteran's claim that he developed PTSD as a 
result of service, the Board finds that at least some of the 
medical evidence which has been obtained reflects that PTSD 
has been diagnosed.  Significantly, however, the evidence of 
record does not establish that the veteran was exposed to a 
stressor in service.  The veteran reported his claimed 
stressors in the course of VA examinations, in written 
statements, and during a hearing, as summarized above.

However, he has provided no corroborating evidence to support 
the assertions that he witnessed such events during his 
active service, and his DD 214 does not support his 
assertions.  The RO has not been able to attempt to verify 
the claimed stressors.  The Board finds that a remand for 
further searching is not warranted.  In this regard, the 
Board notes that the veteran has provided no specific details 
from which meaningful research could be performed to confirm 
the stressors, such as the approximate date of the claimed 
stressors.  As noted above, the veteran has failed to 
adequately respond to a letter from the RO requesting details 
of the claimed stressors including dates of occurrence for 
the purpose of obtaining morning reports.  The Court has 
stated that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). See also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).  Therefore, no further assistance to the veteran with 
development of evidence regarding the claimed stressors is 
required.

The veteran's available service records do not demonstrate 
that he engaged in combat with the enemy.  The veteran's DD 
Form 214 shows that his military duties involved 
transportation and trucks.  This is not a duty which 
ordinarily involves exposure to combat or any other 
psychologically stressful activity.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (in which the Court held that an 
appellant's military specialty of cannoneer did not 
demonstrate that his duties exposed him to a more than 
ordinary stressful environment).  See also Hayes v. Brown, 3 
Vet. App. 7 (1991) (in which the Court held that in light of 
the veteran's noncombat assignment to a construction 
engineering company, it was reasonable for the Board to 
require corroboration of the veteran's claimed stressors).

The DD 214 does not show that the veteran received any 
commendations or medals denoting combat.  Bronze service 
stars are frequently given for noncombat service.  Although 
the veteran had service in Korea during a period of war, 
service in a combat zone does not show, per se, that the 
veteran was involved in combat with the enemy, i.e. "that the 
veteran personally participated in an event constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality." VAOPGCPREC 12-99 (October 18, 1999).  
Thus, the veteran's service personnel records do not provide 
any support for his claim of service connection for PTSD as 
they do not demonstrate that he engaged in combat and do not 
provide any verification of any of his claimed stressors.

The Board also notes that the veteran's account of having 
been blown off of a tank by a mortar explosion is 
contradicted by his service medical records which simply show 
that he sustained a back injury when he fell.  

Regarding the video submitted by the veteran, the Board has 
viewed the video and notes that it contains filmed scenes of 
daily life in Korea with a musical sound track.  The scenes 
generally contain depictions of American soldiers working and 
engaging in horseplay, as well as scenes of Korean civilians.  
Some scenes show war damaged buildings, and another scene 
shows American soldiers firing artillery.  Another shows 
American soldiers trying to pull a tank out of the mud.  
However, there is nothing on the video tape to corroborate 
any of the specific stressors claimed by the veteran.  
Therefore, the tape provides no support for the veteran's 
claim for post-traumatic stress disorder.  

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.

In summary, the record does not corroborate the veteran's 
accounts of the stressful incidents he claims he was exposed 
to during his active service.  Although PTSD has been 
diagnosed, the question of whether he was exposed to a 
stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's statements 
of exposure to combat simply because treating medical 
providers have done so. Wood, 1 Vet. App. at 193.  There are 
no confirmed stressors.  The statements from the veteran are 
unsupported by any credible evidence.  As a result, under 38 
C.F.R. § 3.304(f), the diagnoses of PTSD cannot form the 
groundwork necessary to support the veteran's claim.  The 
Board finds that the evaluations which produced diagnoses of 
PTSD relied on unconfirmed stressors.  VA treating 
psychiatrists clearly based the diagnosis of PTSD on 
unconfirmed stressors.  Establishing service connection for 
PTSD requires both a medical diagnosis of that disability and 
credible supporting evidence that the claimed in-service 
stressor actually occurred (as well as competent evidence of 
a nexus between the two).  38 C.F.R. § 3.304(f).  An opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  See Cohen 10 Vet. App. at 145 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  In 
the absence of credible supporting evidence of a stressor, 
the diagnosis of PTSD by a medical professional is 
insufficient to establish service connection for such 
disorder.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

